The bill was filed by Sarah Oldham, who had become insane, who sued by her guardian, Thomas D. Oldham, to compel the surrender of a bill of sale obtained from her by fraudulent pretense and by the exercise of undue influence. The substance and effect of the pleadings and proofs are so fully set out in the opinion of the Court that it is not deemed necessary or proper to make any other statement of them. *Page 84 
The bill is filed to call in and cancel or declare null a bill of sale made by Sarah Oldham to her son, Young Oldham, for a slave named Brooks. The equity of the bill is placed on several grounds, viz., fiduciary relations between the parties, a want of consideration, imbecility of mind in the bargainor, and imposition. Whatever may be thought of these separately, it must be conceded they, altogether, make a clear case, if established, for the interference of the Court. The testimony was considered during the argument, and has since been reexamined, and we find the material facts to be: That after the death of her husband in 1843, the complainant, then near 70 years of age and very feeble in body and mind, continued to live in the family residence with her youngest son, the defendant, as manager. On 20 September, 1843, the mother executed a bond to the son for $275, which he alleges was a debt due him from the deceased. On 12 April, 1848, she executed the bill of sale in question. The consideration inserted is $300, and the amount is credited on the bond. It also appears that a claim due defendant from the deceased was brought against the heirs at law and settled by a release to him of their undivided interest in the land where he was living. This deed of release was executed in 1844.
Without resorting to any questionable evidence, there is abundant proof that immediately before the death of her husband she (91) underwent a marked change in body and mind, and from that time continued in a state of mental and physical decrepitude until finally, in 1857, she was declared non compos mentis by an inquisition of lunacy.
During this entire period the defendant exercised control over her personal habits and exclusive dominion in the management of their joint affairs, which shows that her will had become entirely subservient to his. If not actually incompetent at the execution of the bill of sale, she was certainly in a condition of mind easy to be imposed upon. The relations between them — of control on the one hand and absolute dependence on the other — were such as to make the task an easy one. Accordingly, we find that he uses a bond which had been procured from his mother immediately after the death of the father — a bond which had no consideration to support it — and uses it after its pretended consideration had been once paid and makes it the basis of the conveyance to him of the negro boy. It stands in a worse condition than a voluntary conveyance, which, under the circumstances, could not have been upheld, it is a conveyance procured by means of a fraudulent consideration. *Page 85 
It is worthy of remark in this connection, that the account which the subscribing witness gives of the execution of the paper and ceremony of conveyance, convinces us that it was not only an act of extreme embecility, but also of extreme reluctance.
We have not thought proper to notice questions of evidence brought before us by way of appeal from the commissioner, as the view we here take is irrespective of testimony excepted to.
Our conclusion, then, is that the bill of sale of 12 April, 1848, was procured by means of a false and fraudulent consideration — by a son who stood in a position of trust and confidence, and who possessed and exercised remarkable powers of control over a weak and feeble mother, and that this fraud and influence induced a reluctant consent to the forms of a conveyance which cannot be upheld in a court of equity. Authority for this conclusion upon the facts will be found in a number of recent cases in our own reports and in the cases there (92) cited. Michael v. Michael, 39 N.C. 367; Ames v. Satterfield,40 N.C. 173; Deaton v. Monroe, 57 N.C. 39.
It will follow, as a clear legal deduction from the foregoing facts and conclusions, that the statute of limitations (Rev. Code, chap. 65, sec. 20), which the defendant sets up, cannot avail him. If the bill of sale be null for imbecility, influence, and fraud, it follows, as long as the influences and conditions subsist, the statute will not help the title. It has already been stated that the influences under which complainant was induced to execute the bill of sale continued until the unfortunate woman became entirely insane. There has been no period, therefore, subsequent to its date when its redelivery by the maker would have given it validity, and, therefore, a fortiori, mere inaction, could not have that effect.
PER CURIAM. Let a decree be drawn directing the bill of sale to be delivered up to be canceled and costs to be taxed against the defendant.
Cited: Whedbee v. Whedbee, post, 394.